Case 1:17-cr-00221-SEB-TAB Document 464 Filed 09/29/20 Page 1 of 5 PageID #: 1997




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                                  Plaintiff,            )
                                                        )
                             v.                         )       No. 1:17-cr-00221-SEB-TAB
                                                        )
  THOMAS BULLOCK,                                       ) -09
                                                        )
                                  Defendant.            )

                                                 ORDER

                                               I. Background

         Defendant filed a pro se motion that the Court construed as a motion for compassionate

  under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A).

  Dkt. 455. The Court appointed counsel to represent Defendant, dkt. 458, and counsel has appeared

  on his behalf, dkt. 462.

         As relevant here, § 603 of the First Step Act allows the Court to reduce a sentence if the

  defendant shows an "extraordinary and compelling reason" warranting a sentence reduction. 18

  U.S.C. § 3582(c)(1)(A)(i). That section prevents a court from modifying a sentence until "after

  the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

  Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

  a request by the warden of the defendant's facility, whichever is earlier." 18 U.S.C.

  § 3582(c)(1)(A). This Court has held that the exhaustion requirement is not jurisdictional and can

  be waived by the government but that the Court cannot waive it over the government's objection.

  See United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL 1923220, at *3 (S.D. Ind. Apr.
Case 1:17-cr-00221-SEB-TAB Document 464 Filed 09/29/20 Page 2 of 5 PageID #: 1998




  21, 2020); United States v. Jackson, No. 2:15-cr-00013-JMS-CMM-1, Dkt. 137 (S.D. Ind. Apr.

  28, 2020).

         On September 2, 2020, the United States filed a document that purports to be a "motion to

  dismiss" Defendant's motion for compassionate release. Dkt. 461. The United States argues that

  the Court should "dismiss" Defendant's motion because he does not indicate that he has exhausted

  administrative remedies and because his motion for compassionate release is barred by a plea

  waiver. Id. Defendant responded on September 8, 2020. Dkt. 462. Defendant argues that the plea

  waiver does not bar his motion. Id. He also argues that the Court should stay the case, rather than

  denying his motion for failure to exhaust administrative remedies. Id.

                                            II. Discussion

  A.     Exhaustion of Administrative Remedies

         The Court will not deny Defendant's motion for compassionate release for failure to

  exhaust administrative remedies at this time. The Court has repeatedly refused to preemptively

  deny motions for compassionate release on exhaustion grounds. Instead, the Court has—with the

  United States' support—repeatedly found that judicial economy favors giving defendants

  additional time to exhaust, even when the defendant filed a motion for compassionate release too

  soon. See, e.g., United States v. Fraley, No. 4:15-cr-00028-TWP-VTW-10, Dkt. 964 (United States

  agreeing to stay proceedings for 24 days so that the defendant could exhaust administrative

  remedies where the defendant filed her motion for compassionate release too soon). The Court will

  do the same in this case.

  B. Briefing Schedule

         Accordingly, as it has done in multiple other cases, the Court ORDERS as follows:




                                                  2
Case 1:17-cr-00221-SEB-TAB Document 464 Filed 09/29/20 Page 3 of 5 PageID #: 1999




         Pending counsel’s review and analysis of Defendant’s eligibility for compassionate release

  pursuant to the First Step Act of 2018, and to allow counsel to communicate with Defendant

  regarding the attorney-client relationship, this matter is stayed. Proceedings will resume, and the

  stay will be lifted, when counsel files an Amended Motion for Compassionate Release on

  Defendant’s behalf or adopts Defendant’s previously-filed Motion (by notifying the Court and

  filing a motion to lift the stay), a Stipulation to Reduction of Sentence is filed, or the Court grants

  counsel’s motion to withdraw from Defendant’s case. The Court notifies the parties that, if one of

  these events has not occurred by December 22, 2020, the Court will lift the stay and enter a

  briefing order. The Court will extend the stay only upon motion from Defendant's counsel that is

  supported by good cause.

         Any Amended Motion for Compassionate Release or motion to lift stay and adoption of

  Defendant’s previously-filed Motion filed consistent with this Order must be supported by

  evidence that Defendant has exhausted administrative remedies or that 30 days have passed since

  the Warden received Defendant's request for compassionate release (such as a document showing

  the warden's receipt of the request, a denial from the warden, or a declaration under penalty of

  perjury stating when Defendant made the request for compassionate release, the contents of the

  request, and how it was transmitted to the warden). Alternatively, Defendant's counsel may confer

  with the United States and submit a statement certifying that the United States agrees that

  Defendant has exhausted administrative remedies or that the United States will waive the

  exhaustion requirement in this case.

         If the United States believes that Defendant has not exhausted his administrative remedies

  when counsel files an amended motion or adopts Defendant's previously filed motion, it may raise




                                                    3
Case 1:17-cr-00221-SEB-TAB Document 464 Filed 09/29/20 Page 4 of 5 PageID #: 2000




  that argument in its response. Likewise, if Defendant has not exhausted his administrative remedies

  by December 22, 2020, the Court may consider denying his motion without prejudice at that time.

  C.     Plea Waiver

         The United States' plea waiver argument also fails. The United States argues that Defendant

  waived his right to seek a sentence modification based on the terms of his plea agreement. Dkt.

  461. Defendant entered into his plea agreement on October 12, 2018, dkt. 262, and pleaded guilty

  on October 19, 2018, dkt. 288. His plea agreement stated that he agreed not to "contest, or seek to

  modify" his sentence, including in "an action brought under 18 U.S.C. § 3582," with an exception

  not relevant here. Dkt. 262 at 8–9. Defendant entered into his plea agreement before the First Step

  Act was enacted. At the time of his plea agreement, § 3582 provided that only the Bureau of Prisons

  ("BOP") could bring a motion for sentence reduction based on "extraordinary and compelling

  reasons." 18 U.S.C. § 3582(c)(1)(A) (2016). The First Step Act, enacted on December 21, 2018,

  provided for the first time the ability to seek a sentence reduction under § 3582 upon a defendant's

  motion. See 132 Stat. 5194, 5239 (2018) (First Step Act, § 603).

         In order for a waiver of rights to be knowing and voluntary, a defendant must understand

  the choice confronting him. United States v. Alcala, 678 F.3d 574, 579 (7th Cir. 2012). Further, a

  waiver provision in a plea agreement is only applicable to rights available to the defendant at the

  time the plea is entered. United States v. Olano, 507 U.S. 725, 733 (1993) ("[W]aiver is the

  'intentional relinquishment or abandonment of a known right.'") (quoting Johnson v. Zerbst, 304

  U.S. 458, 464 (1938)). Because Defendant did not have the right to petition for a sentence reduction

  based on "extraordinary and compelling reasons" under § 3582 at the time he pled guilty, he could

  not have knowingly waived the right to do so at the time he entered his plea. Defendant therefore

  did not waive his right to petition the Court for a sentence modification based on "extraordinary



                                                   4
Case 1:17-cr-00221-SEB-TAB Document 464 Filed 09/29/20 Page 5 of 5 PageID #: 2001




  and compelling reasons" in his plea agreement. See United States v. Burrill, 445 F. Supp. 3d 22,

  25 (N.D. Cal. 2020) (reaching same conclusion); compare United States v. Egebrecht, No. 2:17-

  cr-00007-JRS-CMM-01, 2020 WL 3510775, at *2–4 (S.D. Ind. June 29, 2020) (finding motion

  for compassionate release barred by plea waiver where defendant entered into plea agreement after

  First Step Act was enacted). The United States does not cite any cases holding that a defendant

  who signed a plea waiver before the First Step Act was enacted is barred from pursuing a motion

  for compassionate release directly with a district court.

         Accordingly, the United States' motion to dismiss, dkt. [461], is denied. The case will

  continue to proceed as set forth in Part II.B of this Order.

         IT IS SO ORDERED.
                    9/29/2020
         Date: ____________________                     _______________________________
                                                          SARAH EVANS BARKER, JUDGE
                                                          United States District Court
                                                          Southern District of Indiana



  Distribution:

  All Electronically Registered Counsel




                                                    5
